DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 16-21 are pending in the application.  Claim  been cancelled. Claims  are withdrawn from consideration due to Applicant’s elections. 
The amendment to claim 1, filed 4/14/2022, has been entered in the above-identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the rounded tip."  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "a proximal end of the rounded tip."  It is unclear what reference point “proximal” refers to in this limitation.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tung (US 2006/0008548 A1).

Regarding claim 16, Tung teaches a spinneret characterized by a cluster of three Y-shaped orifices (openings having a substantially triangular shape as claimed) centered about a central point (Abstract).  The examiner notes that Tung’s FIG. 2 and 3 illustrate examples of a spinneret plate ‘50’ in which one capillary opening ‘54’ is illustrated, wherein the capillary opening ‘54’ is itself defined by a cluster of three orifices 56-1, 56-2 and 56-3 centered symmetrically about a central point ‘58’ ([0030]-[0036]).  

For instance, the examiner notes that Tung’s FIG. 2 shows an arrangement that meets the claimed limitations, as illustrated by the examiner’s annotations to Fig. 2 below:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding the limitation “an outer side of each opening between a proximal end of the rounded tip and the proximal end of the opening is substantially straight,” Tung meets the claimed as indicated by the examiner’s annotations to Fig. 2 below:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 17, the examiner notes that point ’82’ in Tung’s FIG. 2 meets the limitation of a geometric center as claimed.

Regarding claims 18 and 20, the examiner notes that the distal ends of the orifices 56-1, 56-2 and 56-3 have a rounded tip (see annotated FIG. 2 above).

Regarding claims 19 and 21, the examiner notes that, as illustrated above for orifices 56-1 and 56-3 in annotated FIG. 2, Tung shows wherein lines extending through the distal end of each orifice and a center ‘58’ of the hexagonal shaped central area intersect at 120°.




Response to Arguments

Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. 

Applicant contends that the outer side of each opening between a proximal end of the rounded tip and the proximal end of the opening is not substantially straight. In this regard, Applicant contends that Tung discloses a trilobal shape that includes a corner along the outer side of each opening between a proximal end of the rounded tip and the proximal end of the opening.  

Regarding this contention, the examiner notes that the rounded tips of the openings of Tung meet the claimed limitation of “the rounded tip” as presently interpreted (see the examiner’s annotations to Tung’s FIG. 2 above).  The examiner also notes that, for two of the rounded tips of each opening in Tung’s FIG. 2, the claimed limitation “an outer side of each opening between a proximal end of the rounded tip and the proximal end of the opening is substantially straight” is met (see the examiner’s annotations to Tung’s FIG. 2 above).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789     

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789